sold for $15,000. Surveillance video footage established that Jaramillo left
                and re-entered Harely's house after Hardy was killed
                             We conclude that a jury could reasonably infer the following
                from the evidence presented. See Lisle v. State, 113 Nev. 679, 691-92, 941
                P.2d 459, 467-68 (1997) ("[C]ircumstantial evidence alone may sustain a
                conviction."), holding limited on other grounds by Middleton    I).   State, 114
                Nev. 1089, 1117 n.9, 968 P.2d 296, 315 n.9 (1998). Jaramillo used a
                firearm and means of force to take personal property from Harely after
                shooting Harely.      See NRS 193.165; NRS 200.380. Jaramillo used a
                firearm willfully, deliberately, premeditatedly, and with malice
                aforethought, to kill Harely.     See NRS 193.165; NRS 200.010(1); NRS
                200.030(1). Jaramillo entered Harely's house with the intent to commit
                larceny therein.     See NRS 205.060(1). Jaramillo entered Harely's Lexus
                with the intent to commit grand larceny auto or possession of a stolen
                vehicle.   See id.   Jaramillo intentionally stole and drove away Harely's
                Lexus, which was valued at greater than $3,500. See NRS 205.228.
                             Second, Jaramillo argues that the district court violated his
                Sixth Amendment rights by denying him an opportunity to cross-examine
                the author of the autopsy report, which was testimonial in nature and
                thus subject to the Confrontation Clause. An expert witness testifying
                about the content of a written report prepared by another person who did
                not testify "effectively admit[s] the report into evidence" and violates the
                Confrontation Clause, unless the testifying expert only presents
                independent opinions based on the report's data.    Vega v. State, 126 Nev.
                332, 340, 236 P.3d 632, 638 (2010). We review Jaramillo's unpreserved
                contention for plain error. Id. At 338, 236 P.3d at 636-37. Dr. Telgenhoff s
                testimony on his own findings, conclusions, and opinions based on autopsy

SUPREME COURT
     OF
   NEVADA
                                                      2
(0) 1947A ceo
                    photographs that were admitted as evidence subjected his judgment,
                    competence, and methodology to cross-examination, and the district court
                    did not err in permitting this testimony. Though Dr. Telgenhoff recited
                    the autopsy report's toxicology findings, Jaramillo has not shown prejudice
                    to his substantial rights because the victim's toxicology results were not
                    relevant to his guilt.
                                 Third, Jaramillo argues that the district court admitted
                    improper hearsay evidence in permitting Karl Williams and Jesse
                    Bearden to testify about statements that Mario Mason made to them
                    regarding admissions that Jaramillo made to Mason. The district court's
                    discretion to admit such evidence will not be disturbed unless manifestly
                    wrong.    Tabish v. State, 119 Nev. 293, 310, 72 P.3d 584, 595 (2003).
                    Williams testified that "[Mason] said that [Jaramillo] had told him that he
                    had—he had killed somebody" when asked why Mason was upset when
                    asking for Williams' assistance. Bearden testified that he asked Mason if
                    Jaramillo had killed someone and Mason told him that Jaramillo had.
                    Jaramillo objected to William's testimony but not to Bearden's.   See Green
                    v. State, 119 Nev. 545, 545, 80 P.3d 93, 95 (2003) (noting that unobjected-
                    to error is reviewed for plain error); Franco v. State, 109 Nev. 1229, 1237,
                    866 P.2d 247, 252 (1993) (noting that preserved objections are reviewed for
                    harmless error). Mason's state of mind was relevant to Williams' decision
                    to assist him but of minimal relevance to the offenses charged.    See NRS
                    51.105(1); Shults v. State, 96 Nev. 742, 751, 616 P.2d 388, 394 (1980)
                    (stating that state-of-mind exception to the hearsay rule only applies when
                    state of mind is relevant, relevance is weighed against prejudice, and a
                    proper limiting instruction is given). Further, the prejudice of this
                    testimony outweighs the relevance because the hearsay contains

SUPREME COURT
       OF
    NEVADA
                                                         3
(0) 1947A 409444)
                Jaramillo's admission of guilt, and the district court offered no limiting
                instruction to the jury. The error in admitting Williams' testimony,
                however, is harmless beyond a reasonable doubt because Mason
                previously testified about Jaramillo's admission to him, Mason was cross-
                examined, and overwhelming evidence supported Jaramillo's guilt.
                Similarly, Bearden's challenged testimony did not affect Jaramillo's
                substantial rights because the jury had already heard this assertion from
                Mason and the evidence of guilt was overwhelming.
                            Having considered Jaramillo's contentions and concluded that
                no relief is warranted, we
                            ORDER the judgment of conviction AFFIRMED.




                                             J.                                     J.




                cc:   Hon. Stefany Miley, District Judge
                      Sandra L. Stewart
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
     OF
   NEVADA
                                                    4
(0) 1947A meo